Order entered August 27, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00486-CR
                                     No. 05-19-00487-CR

                         ETHAN CHRISTIAN CARLES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                         Trial Court Cause No. 070011 & 070012

                                          ORDER
       Ethan Christian Carles entered open pleas of guilty to two offenses of aggravated assault

with a deadly weapon. On March 28, 2019, the trial court found appellant guilty and sentenced

him to twelve years in prison in 05-19-00486-CR (trial court cause #070011) and placed

appellant on deferred adjudication for ten years in 05-19-00487-CR (trial court cause #070012).

Appellant filed timely notices of appeal. Appellant’s briefs were due by August 5, 2019. In 05-

19-00486-CR, counsel filed an Anders brief and a motion to withdraw on July 30, 2019.

However, no brief was filed in 05-19-00487-CR.

       We notified appellant by postcard dated August 12, 2019 and directed him to file his brief

and a motion to extend time to file the same in 05-19-00487-CR by August 22, 2019. We
cautioned appellant that the failure to file a brief by that date would result in the appeals being

abated for a hearing. See TEX. R. APP. P. 38.8(b). No brief has been filed.

         Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal, whether

appellant has abandoned the appeal, or whether appointed counsel has abandoned the appeal.

See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing,

the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial

court is ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable James Fallon,

Presiding Judge, 15th Judicial District Court; to Rick Dunn; and to the Grayson County District

Attorney’s Office.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.


                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE